       Case 3:20-cv-00163-DPM-JTR Document 4 Filed 06/23/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

STEVEN R. HASTINGS                                                                   PLAINTIFF
ADC #171672

V.                             No. 3:20CV163-DPM-JTR

MARJORIE HALL, Health Services
Administrator, North Central Unit, et al.                                      DEFENDANTS

                                             ORDER

       Plaintiff Steven R. Hastings (“Hastings”) is a prisoner in the North Central

Unit of the Arkansas Division of Correction. He has filed a pro se § 1983 Complaint

alleging that Defendants violated his constitutional rights. Doc. 2. Before Hastings

may proceed with this case, the Court must screen his claims.1

       Hastings alleges that, between February and May 2020, Defendants Health

Services Administrator Marjorie Hall, Dr. Marty Hearyman, Warden Nurzuhal

Faust, Deputy Warden Robert L. Pierce, and Chief of Security Keith Day violated

his constitutional rights by refusing to allow him to “sign a waiver” for a diabetic

meal tray. He alleges that, despite his explicit instructions to the contrary,

Defendants Sergeant Gary W. Qucon, Sr., Sergeant Alec J. Wilbur, Sergeant Ian W.


       1
         The Prison Litigation Reform Act requires federal courts to screen prisoner complaints
seeking relief against a governmental entity, officer, or employee. 28 U.S.C. § 1915A(a). The
Court must dismiss any claims that: (a) are legally frivolous or malicious; (b) fail to state a claim
upon which relief may be granted; or (c) seek monetary relief from a defendant who is immune
from such relief. Id. § 1915A(b). When making this determination, a court must accept the truth
of the factual allegations contained in the complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
      Case 3:20-cv-00163-DPM-JTR Document 4 Filed 06/23/20 Page 2 of 3




Ward, and Kyle J. Lebouef served him diabetic meal trays for about eleven weeks

(three meals per day for eleven weeks equals 231 meals). He also makes the vague

allegation that “all Defendants” refused to remove the restriction requiring him to

receive a diabetic meal tray “in retaliation and punishment.” According to Hastings,

until this restriction was finally removed, on May 20, 2020, he was forced to eat 231

diabetic meals or go without food. Doc. 2 at 6-7.

      Finally, Hastings names Food Service Supervisor Val Green, Food Service

Supervisor Steven Kozmur, Head Food Supervisor Alex Bentley, Rick Gillespie,

and Tillman Treat as Defendants, but does not make any factual or legal allegations

against them.

      Hastings must provide the Court with additional information so it can

complete the screening required under § 1915A. Thus, he must file an Amended

Complaint explaining: (1) whether he is a diabetic and, if so, whether he is insulin

dependent; (2) any other medical reason why he might have been placed on a

diabetic meal plan; (3) how he was physically harmed by eating diabetic meals for

about three months; (4) the role and personal involvement of each Defendant in the

decision that he receive a diabetic meal tray; and (5) the reason he believes each of

the named Defendants was motivated to “retaliate and punish” him by refusing to

remove that dietary restriction for about three months.

      IT IS THEREFORE ORDERED THAT:

                                         2
      Case 3:20-cv-00163-DPM-JTR Document 4 Filed 06/23/20 Page 3 of 3




      1.    The Clerk is directed to mail Hastings a § 1983 complaint form that is

labeled “Amended Complaint.”

      2.    Hastings must file, within thirty (30) days of the date of this Order,

an Amended Complaint that complies with the instructions in this Order. If he does

not timely and properly do so, this case will be dismissed, without prejudice,

pursuant to Local Rule 5.5(c)(2).

      DATED this 23rd day of June, 2020.


                                     ____________________________________
                                     UNITED STATES MAGISTRATE JUDGE




                                        3
